Per Curiam. The record in this cause indicates that Claimant’s complaint sounds in tort and alleges negligent conduct of the State of Illinois Department of Corrections in allowing two students to escape from an institution under the control of such department and their subsequent theft and destruction of a vehicle owned by Claimant, which is the substance and subject matter of her complaint; and That the parties to this action entered into a Joint Stipulation based upon information forwarded to the Office of the Attorney General by said Department of Corrections as evidenced by the Departmental Report attached to the Joint Stipulation. Accordingly, this Court finds that there now exists no question of fact to be determined by this Court and that Claimant’s claim is compensable pursuant to Ill.Rev.Stat., Ch. 23, M§-41, entitled "Damages Caused by Escaped Inmates of State Controlled Institutions.” It is hereby ordered that the Claimant be awarded in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause the sum of Two Hundred Fifty Dollars ($250.00).